DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 9, 10, 11, 13, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalraja et al. (U.S. Pat. 6,277,249).
INDEPENDENT CLAIM 1:
Regarding claim 1, Gopalraja et al. teach a method for processing a substrate in a physical vapor deposition (PVD) chamber, comprising: selectively etching from a substrate disposed in the PVD chamber an exposed first layer of material, covering an underlying second layer of material, and adjacent to an exposed third layer of material, using both process gas ions and metal ions formed from a target of the PVD chamber, in an amount sufficient to expose the second layer of material while simultaneously depositing a layer of metal onto the third layer of material; and subsequently depositing metal from the target onto the second layer of material.  (Column 13 lines 53-67; Column 14 lines 1-67; Column 15 lines 1-15; Claims 16-18)
DEPENDENT CLAIM 2:
	Regarding claim 2, Gopalraja et al. teach wherein subsequently depositing metal from the target onto the second layer of material comprises depositing metal from the target onto the layer of material deposited on the third layer of material.  (Fig. 15; Column 14 lines 66-67; Column 15 lines 1-7)
DEPENDENT CLAIM 4:
	Regarding claim 4, Gopalraja et al. teach wherein depositing metal comprises using only a DC power source.  (See Figs 1-5 element 60)
DEPENDENT CLAIM 7:
	Regarding claim 7, Gopalraja et al. teach wherein the target is made from at least one of
titanium, tungsten, or copper.  (Column 16 line 63 – copper target)
DEPENDENT CLAIM 9:
	Regarding claim 9, Gopalraja et al. teach wherein the process gas ions are at least one of
argon or nitrogen.  (Claim 17)
INDEPENDENT CLAIM 10:
	Regarding claim 10, Gopalraja et al. teach a physical vapor deposition (PVD) chamber for processing a substrate, comprising: a DC power source and an RF power source; a target for forming metal ions to be sputtered on a surface of a substrate disposed within a processing volume of the PVD chamber; a gas source for providing at least one process gas into the processing volume of the PVD chamber; and a controller coupled to the DC power source and the RF power source and configured to: selectively etch from the substrate an exposed first layer of material, covering an underlying second layer of material, and adjacent to an exposed third layer of material, using both process gas ions and metal ions, in an amount sufficient to expose the second layer of material while simultaneously depositing a layer of metal onto the third layer of material; and subsequently deposit metal from the target onto the second layer of material.
(Fig. 5; Column 13 lines 53-67; Column 14 lines 1-67; Column 15 lines 1-15; Claims 16-18)
DEPENDENT CLAIM 11:
	Regarding claim 11, Gopalraja et al. teach wherein subsequently depositing metal from the target onto the second layer of material comprises depositing metal from the target onto the layer of material deposited on the third layer of material. (Fig. 15; Column 14 lines 66-67; Column 15 lines 1-7)
DEPENDENT CLAIM 13:
	Regarding claim 13, Gopalraja et al. teach wherein the controller is further configured to
deposit the metal using only the DC power source. (See Figs 1-5 element 60)
DEPENDENT CLAIM 16:
	Regarding claim 16. Gopalraja et al. teach wherein the target is at least one of titanium, tungsten, or copper. (Column 16 line 63 – copper target)
DEPENDENT CLAIM 17:
	Regarding claim 17, Gopalraja et al. teach wherein the process gas ions are at least one
of argon or nitrogen. (Claim 17)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 12, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalraja et al. (U.S. Pat. 6,277,249) in view of Nguyen et al. (U.S. PGPUB. 2018/0151337 A1).
DEPENDENT CLAIMS 3 AND 12:
The difference not yet discussed is utilizing both DC and RF power for biasing the substrate holder.  
Regarding claims 3, 12, Nguyen et al. teach utilizing DC and RF power to the substrate holder.  (Paragraph 0022)
INDEPENDENT CLAIM 18 AND DEPENDENT CLAIM 19:
	The difference not yet discussed is utilizing a nontransitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method.	
Regarding claims 18, 19, Gopalraja et al. discussed above suggest the process.  (See Gopalraja et al. discussed above)  Nguyen et al. teach a nontransitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method.  (Paragraph 0027)  It would be obvious to one of ordinary skill in the art to utilize the  nontransitory computer readable storage medium of Nguyen et al. to execute the method of Gopalaraja et al. because it has been held obvious to automate a known process.  (See MPEP 2144.04- 
III.    AUTOMATING A MANUAL ACTIVITY
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)
DEPENDENT CLAIM 20:
	The difference not yet discussed is utilizing both DC and RF power for biasing the substrate holder.  
Regarding claims 3, 12, Nguyen et al. teach utilizing DC and RF power to the substrate holder.  (Paragraph 0022)
	The motivation for utilizing the features of Nguyen et al. is that it allows for executing sputtering processes.  (Paragraph 0022)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Gopalaraja et al. by utilizing the features of Nguyen et al. because it allows for executing sputtering processes.
Claims 5, 6, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalraja et al. (U.S. Pat. 6,277,249) in view of Wu et al. (U.S. PGPUB. 2020/0273805 A1).

DEPENDENT CLAIMS 5, 14:
The difference not yet discussed is wherein the first layer of material is a layer of metal oxide, the second layer of material is a metal, and the third layer of material is a layer of polymer.
Regarding claims 5, 14, Wu et al. teach utilizing a first layer of metal oxide (Al2O3) 118 (Paragraph 0020), a second layer of material being metal 114a  (Paragraph 0024) and a third layer of material being a polymer (Paragraph 0021).  
DEPENDENT CLAIMS 6, 15:
	The difference not yet discussed is wherein wherein the layer of metal oxide is aluminum oxide, the layer of metal is aluminum, and the layer of polymer is one of polyimides (PI) or
polybenzoxazoles (PBO).
Wu et al. teach utilizing a first layer of metal oxide (Al2O3) 118 (Paragraph 0020), a second layer of material being a conductive metal 114a  (Paragraph 0024 – covers aluminum)) and a third layer of material being a polymer (Paragraph 0021).  
	The motivation for utilizing the features of Wu et al. is that it allows for producing semiconducting packaging devices.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Gopalraja et al. with the features of Wu et al. because it allows for producing semiconducting packaging devices.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gopalraja et al. (U.S. Pat. 6,277,249) in view of Biles et al. (U.S. Pat. 6,566,269).


DEPENDENT CLAIM 8:
	The difference not yet discussed is performing an outgassing procedure after selectively etching the substrate to remove spent process gas from the PVD chamber.
	Biles et al. teach performing an outgassing procedure after selectively etching the substrate to remove spent process gas from the PVD chamber.  (Claims 14-20)
	The motivation for utilizing the features of Biles et al. is that it allows for outgassing the chamber.  (Claims 14-20)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Biles et al. because it allows for outgassing the chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
May 17, 2022